DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support “a protection circuit including a transistor for protection of an N-channel type”. If we are taking about a transistor, there is no transistor connected between the input voltage and an out voltage that is not part of the protection circuit. The specification only supports a protection circuit for protecting the system from an inrush current or a reverse current.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a load drive circuit, it is not clear what applicant means by  – a power source end for driving supplied with a drive voltage for giving power electric power to a load – Is applicant trying to claim the “end” or node of a wire or cable?
Apparatus claim 1 should include the structural elements of the integrated circuit. Additionally, it seems that the above described limitation is a direct translation of a foreign document into English. What is a “power source end for driving”? Correction is required.
The limitation directed to the protection circuit is missing information. What does the phrase “for protection of an N-channel type” mean?
There is no antecedent basis for “the drive control signals” in line 1 of claim 6. Claim 6 seems incomplete because there is no mention of the structural interconnection between the control circuit for generating drive control signals  and the load drive circuit recited in claim 1. Does the load drive circuit receive the generated control signals?
There is no structural connection between the control circuit described in the specification, including the drawings, and the booster circuit to justify the limitations in claim 7
Claim 8 needs to be rewritten to describe the bypass connection because the limitation directed to the control circuit receiving electric power supply from a route not passing through the transistor for protection is not clear, since the protection circuit includes more than one transistor. Applicant should positively recite the voltage regulator (step down voltage converter) that reduces the input voltage received by the integrated circuit into a voltage tolerated by the control circuit.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 has already recited the load being the motor. Therefore, claim 9 does not add anything new to the already recited motor unit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi et al (US Patent 9817412).
Since claims 1-9 have been rejected under 35 USC 112 (a), (b), and (d) paragraphs, prior art will be applied to the invention as best understood by the examiner.
Claim 1-5, Sakaguchi et al teaches a load drive circuit comprising: A power source terminal receiving a voltage VCC; an output voltage generated by charge pump 13 for driving a load (LU/LV/LW); a protection circuit 2B including transistors Q21 and Q22 found between an input voltage and the output voltage; an inverter circuit including transistors Q1-Q6 for driving the load based on a drive signal outputted control unit 12, wherein the inverter is connected between the output voltage and ground;  booster unit (charger pump) 13 for boosting the output voltage (col. 9 lines 18-21) that a variety of electrical elements can be used to boost the output voltage (any preferred components are considered a design choice and are part of the teachings of Sakaguchi et al).
Claim 6, Sakaguchi et al describes control circuit 12 for generating control signals directed to the load drive circuit (as shown in fig. 1).
Claim 7, fig. 1 shows the inverter having a plurality of half-bridges , wherein each half-bridge includes a series combination of two transistors. Sakaguchi et al further describes control circuit 12 outputting drive signals to a motor pre-drive circuit 14 and charger pump 13.
Claim 8, Sakaguchi et al describes voltage regulator 11 supplying power to control circuit 12, since the control circuit requires a different voltage from the original input voltage.
Claim 9, Sakaguchi et al describes the load as a motor (LU/LV/LW)
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 describe other motor control systems that include a protection circuit as well as a buck power converter, and an inverter for controlling the power signal delivered to the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846